KNOLL, Judge.
For the reasons stated in the companion case of Cormier v. Habetz, 542 So.2d 814 (La.App. 3rd Cir.1989), in which a separate decision is being rendered by us this day, the judgment of the trial court is affirmed in part, reversed in part, amended in part and rendered.
All costs of the trial court and this appeal are assessed one-half to Louis Cormier and State Farm Mutual Automobile Insurance Company, and one-half to Leonard Habetz and Louisiana Farm Bureau Casualty Insurance Company.
AFFIRMED IN PART, AMENDED IN PART, REVERSED IN PART, AND RENDERED.